DETAILED ACTION
Status of the Application
	Claims 21, 24, 28-44, 48, 50 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claim 21, 29, 33, 34, 36, 40, cancellation of claims 23, 45-47, and addition of claims 48 and 50 as submitted in a communication filed on 11/1/2021 is acknowledged.
In a telephone conversation with Mr. Mark Boland on 12/2/2021, the Examiner indicated that claim 50 did not meet the requirements of Rule 1.126. An agreement was reached so that new claim 50 is renumbered claim 49 to comply with Rule 1.126 and place the application in condition for allowance.   
In accordance with MPEP 821.04, claims 29-40 are rejoined for examination on the merits in view of the fact that the product claims have been found allowable.  The previous restriction between the product of claims 21, 24, 28 (elected invention; Group I) and the method of claims 29-40 is hereby withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 11/1/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,688,972 and 10,988,781 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Mark Boland on 12/2/2021.
Please renumber claim 50 as claim 49.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art suggests (i) single polynucleotide that comprises a targeting region and an activating region, wherein the targeting region comprises DNA and the activating region binds to a Cpf1 (Zetsche et al. and Joung et al.; cited in prior Office actions), and (ii) a method of cleaving a target DNA, wherein said method comprises contacting the target DNA with a Cpf1 protein and a single polynucleotide that comprises a targeting region and an activating region, wherein the targeting region comprises DNA and the activating region binds to a Cpf1, comprises a stem loop structure, and comprises RNA,  the Examiner has found no teaching or suggestion in the prior art directed to a single polynucleotide that comprises a targeting region and an activating region, wherein the targeting region comprises DNA, and the activating region binds to a Cpf1, comprises a stem loop structure, and comprises a mixture of RNA and DNA. The prior art does not fairly teach or suggest replacing RNA bases with DNA bases in the region of the single guide RNA that binds to Cpf1 (activating region). Furthermore, there is no motivation to use DNA in the activating region because wild-type Cpf1 is naturally designed to bind to RNA, and it is unpredictable as to whether Cpf1 would bind to DNA when it is naturally designed to bind RNA. Therefore, claims 21, 24, 28-44, 48 and renumbered claim 49, directed to (a) a single polynucleotide that comprises (i) a targeting region that comprises DNA, and (ii) an activating region that comprises a mixture of RNA and DNA, wherein said activating region is adjacent to said targeting region, wherein said activating region comprises a stem loop structure and binds to a Cpf1 protein, and (b) a method of modifying a target nucleic acid molecule, wherein said method requires contacting the target nucleic acid molecule with a Cpf1 protein and a single polynucleotide that comprises (i) a targeting region that comprises DNA, and (ii) an activating region that comprises a mixture of RNA and DNA, wherein said activating region is adjacent to said targeting region, wherein said activating region comprises a stem loop structure and binds to a Cpf1 protein, wherein said contacting results in the target nucleic acid molecule to be cleaved by the Cpf1 protein, wherein said in vitro, in a non-human cell or in an isolated cell, are allowable over the prior art of record.
While nonstatutory obviousness-type double patenting issues could have been raised with regard to claims 29-40 and renumbered claim 49 over claims in US Patent No. 9,688,972 and 10,988,781, they have been obviated by the timely submission of a terminal disclaimer.

Conclusion
Claims 21, 24, 28-44, 48 and renumbered claim 49 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
December 2, 2021